Citation Nr: 1101731	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-40 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to a compensable rating for bilateral shin 
splints.

2.  Entitlement to a compensable rating for dyspepsia and 
irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from May 2001 to May 2006.

The case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a statement received in November 2010, the Veteran requested a 
hearing before the Board to be held at the Denver RO.  The 
Veteran did not specify whether she desired a videoconference or 
Travel Board hearing.  Accordingly, the case must be returned to 
the RO to schedule a hearing before the Board.  38 U.S.C.A. 
§ 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

Clarify with the Veteran whether she desires a 
videoconference or Travel Board hearing.  Thereafter, 
schedule the Veteran for a Board hearing in the order 
that the request was received.  After a hearing is 
conducted, or if the Veteran withdraws her hearing 
request or fails to report for the scheduled hearing, 
the claims file should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

